Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/13/2020, 01/05/2021 and 02/25/2021 have been considered and placed of record in the file.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art(s) cited by the Examiner and/or by the Applicant fails, singularly or in combination, to teach or suggest the following limitations in independent claims 1, 10 and 19 (emphases added):
“
an obtaining circuit, configured to obtain a decision signal of a decision feedback equalizer (DFE), and further configured to obtain at least one of an input signal, an equalized output signal, or a difference of the DFE, wherein the difference is a difference between a level value of the decision signal and a level value of the equalized output signal;
a detection circuit, configured to determine a symbol location of an end of burst error of the decision signal based on detection of at least one of the decision signal, the equalized output signal, or the difference; and
an error correction circuit, configured to: when-in response to that the detection circuit detects the symbol location, perform error correction on the decision signal based on the at least one of the input signal, the equalized output signal, or the difference.
”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2002/0176524 A1 teaches ISI reduction and equalization in DFE with pre-equalizer coefficients in the end of data burst to be used in equalization process (fig. 8).
US 2001/0009565 A1 teaches decision-feedback equalizer to eliminate ISI on current symbol based on previously ISI detected on previous symbol(s). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FITWI Y HAILEGIORGIS whose telephone number is (571)270-1881.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


FITWI Y. HAILEGIORGIS
Primary Examiner
Art Unit 2632



/FITWI Y HAILEGIORGIS/Examiner, Art Unit 2632